Case 3:21-cv-00347 Document 1-1 Filed 03/29/21 162x002 -CAfD PHOGMXKX-MA Div: CV-G

Filing #.122571945 E-Filed 03/05/2021. 11:22:51 AM’

‘IN -THE CIRCUIT COURT; FOURTH:

JUDICIAL CIRCUIT, IN AND FOR
DUVAL COUNTY, FLORIDA
CASE NO::
DIVISION:
ELEANOR MARIE DAVIS,
JEANIE JOSEPHINE FORD;
| Plaintifis, ee ee
—_ = na ae
AMAZON LOGISTICS, INC.;
- Deferidanit.. |

 

-- COMPLAINT AND DEMAND FOR JURY TRIAL

 

Plairitifis, ELEANOR MARIE DAVIS anid JEANIE JOSEPHINE FORD, by and through.
their undersigned counsels, hereby’ files this -Complaint and Demand ‘for Jury: Trial, against
‘Defendant, AMAZON LOGISTICS, INC., aid alleges as follows:

GENERAL ALLEGATIONS

1, This is an action for damages in excess of $30,000.00, exclusive-of attomeys” fees,
interest and costs, and Plaintiffs hereby deitiatid a trial by jury; accordingly, although to file this
complaint; undersigned counsel is being required by order of the Supreme: Court: of Florida ta: -
‘contemporaneously ‘complete a civil cover sheet with a:dollar figuré as an estinated aniounit! of ;
claim ‘for data collection, and cletical processing. purposes only, the ‘full monetary value of the
damages. suffered by Plaintiffs is yet to be determined. and-will be decided’in a verdict by: the jury:

thit jiidges the facts of this action it compliatice with Article I, Séction 21, Florida. Constitution.

“Page: Lof6: -

ACCEPTED: DUVAL COUNTY, JODY PHILLIPS, CLERK, 03/05/2021 03:48:36 PM
Case 3:21-cv-00347 Document 1-1 Filed 03/29/21 Page 2of6PagelD9 —

(

2, At all, times maierial to. this action, Plaiitiff. ELEANOR MARIE DAVIS, was a
resident of Duval County, Florida.

3. Atal times material to this action, Plaintiff, JEANIE JOSEPHINE FORD, was a

tesident:of Duval County, Florida.

4. Atall times material to this action; Robean Mellanie Morris was a resident of Duval

~ County, Florida.
5. ___Atall times material to this action, Defendant, AMAZON LOGISTICS, INC., was-__________-

Foreign Profit Corporation authorized to do business and doing. business in the State of Florida.

6. (On or about. March 31 , 2019, at appfoximately 5:12. PM, Plaintiff, ELEANOR.
MARIE DAVIS; was lawfully operating a 2006 Dodge Grand Caravan, owned by Plaintiff.
JEANIE JOSEPHINE. FORD. | Oo

7.. “At that‘titte and place, Plaintiff JEANIE JOSEPHINE FORD, was a passenger isi
her lawfully owned 2006 Dodge Grand Caravan,

8 At that time aiid place, Plaiatift ELEANOR: MARIE DAVIS, stopped ‘for traffic
while traveling ‘eastbound in the: 10500 block of Heckscher Drive (S.R. 105); located in
Jacksonville, Duval County, Florida. - | |

9. At that time and ‘place; Robean “Mellanie: Morris: was operating a 2015 Toyota
Camry, owned by:Carol Morris; | |

| 10. - Atthat time and place, Robéan Méilanie Moiris was driving and operating the'2015,
Toyota Camry for the ‘sole purpose of serving the: business ‘interests of Defendant, AMAZON

LOGISTICS, INC..

Page 2 of 6

 
Case 3:21-cv-00347 ‘Document 1-1 Filed 03/29/21 Page 3 of 6 PagelD 10

11. At that, time and place, Robean. Mellanie Morris was travelling eastbound on
| Heckscher Drive in. Jacksonville, Duval Courity; Florida, ditectly ‘behind Plaintifts, ELEANOR
MARIE DAVIS and JEANIE JOSEPHINE FORD. |

12. At that time and place, Robean ‘Melanie: Morris, négligently operated -and/or:
‘maintained the. 2015 Toyota Camiy. 0. thiit, she. causéd a collision. with Plaintiff’ 2006 Dodge
‘Grarid Caravan, thereby causing Plaintiffs, ELEANOR MARIE DAVIS and JEANIE JOSEPHINE,
FORD, to sustain setious injuries. |

13. | Robean Mellanie Motris was issued a citation ‘for Careless Driving’in violation of.
Section 316;1925(1), Florida Sfatutes, and court ordered to attend driver improvement school.

_ COUNT I-— CLAIM OF PLAINTIFF ELEANOR MARIE DAVIS FOR VICARIOUS
LIABILITY AGAINST DEFENDANT, AMAZON LOGISTICS, INC.

Plaintiff; ELEANOR MARIE. DAVIS, hereby incorporates by reference: paragraphs ‘one:
(1) through thirteen (13) as if set fortis fully herein and further alleges::

14. At that time and place, Robean Mellanie Morris was operating the 2015: Toyota
“INC.
15. Atthattimeand place, Robean Mellanie Morris was operating and driving the 2015 .
Toyota Camry. with'the périnission and consetit of its owner, Carol Morris.

16. At all‘relevant times, Robean Mellanie Morris was the: employee, _ servant:
-- and/or statutory. employee for Defendant, AMAZON LOGISTICS; INC., operating for tlie benefit -
-of,in furtherance of the intetests: of and/or wiitin the course and:scope of her employment, with
Defendant, AMAZON LOGISTICS;. INC. Accordingly, Defendant, AMAZON LOGISTICS,

INC,, is vicariously liable for the acts of Robean Mellanie Moiris. Regardless of the employment

Page 3 0f 6
>

Case 3:21-cv-00347 Document 1-1 Filed 03/29/21 Page 4 of 6 PagelD 11 -

‘or agency relationship, Defendarit, AMAZON LOGISTICS, INC., is responsible for the acts of

Robean Mellanie Mortis,

17. ‘Defendant, AMAZON:LOGISTICS, INC., is vicariously: liable for the negligence.

of Robean Mellanie' Morris, pursuant to the Florida Dangerous Instrumentality Doctrine.
| 18. _ As.a direct and proximate cause of Robean Mellanie Mottis” negligence, Plaintiff,
ELEANOR MARIE DAVIS, ‘suffered or incuired significant and: permanent loss of an important
bodily function and/or permanent and significant scarring; permanent injury: within’ teasonable
_ degree of médical probability other than scarring or disfigurement; aggtavation or activation of an
existing disease or physical defect;. pain, suffering, disability, physical | impairment; mental
anguish, inconvenion, and a loss of capacity for the enjoyment of life; expenses of medical care
aid treatmerit'in the past and.in the future; and loss of. wages and/or Joss of earning capacity‘in the
19. _ All logses até. continuing and/of permanent.
20.  Plaintiff-will suffer or incur the injuries, expensesiand impairment in the future.

‘WHEREFORE, Plaintiff, ELEANOR MARIE DAVIS, demands judgment for damages

against Defeidanit, AMAZON LOGISTICS,,. ING., and other such relief deémed ‘proper by the

‘Court.

COUNT II — CLAIM OF PLAINTIFF JEANIE JOSEPHINE FORD FOR VICARIOUS |
 GYABILITY AGAINST DEFENDANT; AMAZON LOGISTICS, ING:

Plaintiff, JEANIE JOSEPHINE FORD, hereby incorporates by. reference:paragraphs one
(1) through thitteén (13) as if set forth fully heréin and further alleges:

21. -At:that time and. place, Robean Mellanie Morris was operating the 2015 Toyota

- Caiziry during. the. course and scope of her employment with Deferidant, AMAZON LOGISTICS,

INC.

- Page 4 of 6

 
Case 3:21-cv-00347 Document 1-1 Filed 03/29/21 Page 5 of 6 PagelD 12

22. At that time and place; Robean Mellanie Morris was operating and driving the 2015
“Toyota Camry with the penitission arid coitseht of its owner, Carol Mortis,

23, At all'relevant times, Robean Melanie Morris was the employee, agent, servant,
and/or statutory employee for Defendant, AMAZON LOGISTICS, INC., operating for the benefit:
of, in fiviherative-of the interests of and/or: within the course and scopé. of his employment with
Defendant, AMAZON LOGISTICS, INC. Accordingly, Defendant; AMAZON LOGISTICS,
INC., is vicatiously liable for the acts.of Robean Méllanie Mortis. Regatiless of the enniployinient
‘or agency relationship, Defendant, AMAZON ‘LOGISTICS, INC,,. is responsiblé for the acis of
Robean Mellanie Morris. |

24. — Deferidarit, AMAZON LOGISTICS; INC., is vicariously liabie fot thé negligence.
of Robean Mellanie Morris, pursuant to the Florida Dangerous Instrumentality Doctrine.

25. Asa direct and:proximate cause of Robean Mellanie Mortis” negligence, Plaintiff,
JEANIE J OSEPHINE FORD, suffered or incurred significant and permanent loss of an important.
‘bodily. function and/or permanent and significant scarring; permanent injury “within a:reasonable
degree of medical arobability other thai scatring or disfigiirement; agptavation or activation of an
existing disease or. physical. defect; pain, suffering, disability, physical impairment, mental
anguish, inconvenience; and:aloss of capacity for the enjoyment of life; eigpenses of médical Care:
and treatment in.the past and in the future; and loss of olan anil loss of earning capacity in the.
future. | |

26. Ail losses are continuitnig. aid/or permanent.

27. Plaintiff will suffer or incur the ‘injuries, expenses and impairment in the ‘future,

Page 5 of 6

 
Case-3:21-cv-00347 Document 1-1 Filed 03/29/21 Page 6 of 6 PagelD 13

WHEREFORE, Plaintiff, JEANIE JOSEPHINE FORD, demands judgment for damages
. against Defendant, AMAZON LOGISTICS, INC., and other such relief deemed proper. by. the
Coutt. | |
DEMAND FOR JURY TRIAL
. Plaintiffs hereby demand a jury trial for all issues so triable. '
Dated this 5th.day.of March, 2021.

“Respectfiilly Submitted,

js Aun E. Finnell.

 

Ann Finnell, Esq.
Florida Bar No::'270040
BeJae Shelton, Esq.

. Florida Bar No.: 0100016
FINNELL, MeGUINNESS,
NEZAMI & ANDUX, P.A.
2114.Oak Street
Jacksonville, FL:32204
Phone: (904) 791-1101
Fax: (904)'791-1102.

Email: BShelton@fmnlawyers.com

- Email: AFinnell@fmnlawyers.com
Pleadings@fmnlawyers:com
Attorneys for:Plaintiffs:

Page 6 of 6

 

 
